Fourth Court of Appeals
                                San Antonio, Texas
                                    December 15, 2015

                                   No. 04-14-00894-CR

                                Adam Paul EANNARINO,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR8490
                      Honorable Maria Teresa Herr, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Jason Pulliam, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court